Citation Nr: 1103112	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-39 060	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned in a Board hearing 
in December 2010.  A transcript of the hearing has been 
associated with the claims file.

At the hearing, the Veteran submitted additional evidence to the 
Board in the form of lay statements and service records.  The 
Veteran waived review of the newly submitted evidence by the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 20.1304(c) (2010).  Thus, the Board will consider such evidence 
in the adjudication of this appeal.

The Board notes that an informal claim of entitlement to 
service connection for tremors was raised by the Veteran 
at the hearing, but the claim not been adjudicated by the 
AOJ.  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

As will be discussed below, the issues of entitlement to service 
connection for a left shoulder disorder, a back disorder, a right 
ankle disorder, and a left ankle disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam, 
experienced combat action during such service, and is authorized 
to wear the Combat Action Ribbon.  

2.  The Veteran has PTSD that is likely attributable to traumatic 
experiences as a result of participation in combat during his 
active military service.

3.  The Veteran does not have a right should disorder that is 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1101 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A right shoulder disorder was not incurred in or aggravated 
in active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

In the instant case, the Veteran's claim for entitlement to 
service connection for PTSD is granted herein.  As such, further 
discussion of the VCAA for this issue is not necessary.  

With regard to the Veteran's claim of entitlement to service 
connection for a right shoulder disorder, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).  A pre-decisional February 2007 letter fully 
satisfied the duty to notify provisions pertaining to the 
Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was notified of:  the information and evidence 
necessary to substantiate the claim; which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will be 
retrieved by VA; and the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

Further, the Veteran's service treatment records, VA treatment 
records, and private treatment records have been obtained, to the 
extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence 
relevant to the issue on appeal exists and further efforts to 
obtain records would be futile.

The Board notes that the Veteran was not afforded a VA 
examination in connection his right shoulder claim.  The duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that an examination is required when (1) there is evidence 
of a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be 
discussed further below, the Board concludes that an examination 
in connection with the Veteran's service connection claim for a 
right shoulder disorder is not warranted.  Such an examination is 
not needed because the evidence does not indicate that the 
claimed condition is related to service.  Thus, VA's duty to 
assist with respect to the issue adjudicated herein has been met.

II. Analysis

In this case, the Veteran contends that his PTSD and right 
shoulder disorder are related to his military service.  

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may 
also be granted for certain chronic diseases, such as arthritis, 
when the disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Thus, in order to establish service connection, a claimant must 
generally submit evidence of:  (1) a current disability; (2) 
service incurrence or aggravation of an injury or disease; and 
(3) a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1154(a) 
(West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

A. PTSD

Service connection for PTSD specifically requires: (1) a current 
medical diagnosis of PTSD, (2) credible supporting evidence that 
the claimed in-service stressor actually occurred, and (3) 
medical evidence establishing a nexus between the claimed in-
service stressor and the current symptomatology of PTSD.  See 
38 C.F.R. § 3.304(f) (2010); see also Pentecost v. Principi, 16 
Vet. App. 124, 129 (2002); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  Prior to July 13, 2010, a claimed non-combat stressor 
must have been verified-a veteran's uncorroborated assertions 
were not sufficient to verify a non-combat stressor.  See Cohen, 
10 Vet. App. at 128; see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended 
to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are:  received by VA on or after 
July 12, 2010; were received by VA before July 12, 2010 but have 
not been decided by a VA regional office as of July 12, 2010; are 
appealed to the Board on or after July 12, 2010; were appealed to 
the Board before July 12, 2010 but have not been decided by the 
Board as of July 12, 2010; or are pending before VA on or after 
July 12, 2010 because the Court vacated a Board decision on an 
application and remanded it for readjudication.  See 75 Fed. Reg. 
39843-39852 (July 13, 2010).

Where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent congressional or Secretarial intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The 
amended versions may only be applied as of their effective date 
and, before that time, only the former version of the regulation 
should be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).  As such, 
the Veteran's claim will be viewed in light of the amended 
language of the regulation.

Here, the Veteran alleges that he has a current diagnosis of PTSD 
stemming from traumatic in-service events, to include witnessing 
the death of fellow soldiers, seeing dead bodies, and firing on 
enemy troops.  The evidence of records shows that the Veteran 
participated in direct combat support while serving in the 
Republic of Vietnam and has been authorized to wear the Combat 
Action Ribbon.  In this case, the Veteran has reported in-service 
combat-related stressors and symptoms of PTSD, to include 
depression and anxiety, since discharge.  While viewing the 
evidence in the light most favorable to the Veteran in this case, 
the Board finds that evidence of record supports the Veteran's 
claim.  As such, as explained below, the appeal must be granted.

With regard to the first and second elements necessary for a 
grant of service connection (medical evidence of PTSD), the 
evidence of record indicates that the Veteran has been diagnosed 
with PTSD.  Several 2007 outpatient records note a diagnosis of 
PTSD, to include symptoms such as anxiety, depression, and 
insomnia.  A March 2007 mental health outpatient note shows a 
diagnosis of PTSD based on the Veteran's history of in-service 
stressors.  Therefore, the evidence of record satisfies the first 
and second elements of a PTSD claim under the criteria of 
38 C.F.R. § 3.304(f).

With regard to the third element, the Board finds that the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's combat service.  The evidence 
shows that the Veteran had service in the Republic of Vietnam, 
was involved in combat support operations, and is entitled to 
wear the Combat Action Ribbon.   See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f)(2).  Because the stressor is related to 
combat, the Veteran's lay testimony alone is sufficient to 
establish the occurrence of the claimed in-service stressor in 
this instance.  Here, application of the revised PTSD regulations 
pertaining to relaxed stressor requirements is not necessary to 
substantiate the claim.  Because explicit verification of his 
alleged PTSD stressors is not required, and because the Veteran 
has a diagnosis of PTSD linked to a claimed, in-service stressor, 
the Board concludes that service connection for PTSD is 
warranted.

B. Right Shoulder

With regard to a right shoulder disorder, the Veteran testified 
at his hearing that he does not recall any in-service injury to 
his right shoulder.  He generally contends that his current right 
shoulder disorder is due to wear and tear on the shoulder during 
active service.

A review of the service treatment records shows no evidence of 
complaints of or treatment for a right shoulder disability.  
Post-service treatment records show the earliest evidence of 
treatment for right shoulder pain in 2006.  A March 2006 VA 
treatment record notes a torn right rotator cuff with pain for 
approximately one year.  VA treatment records show evidence of 
arthritis in the shoulder joint as well as injection treatment.  
None of the treatment providers relates the Veteran's right 
shoulder disorder to service.

The Board notes that the Veteran has a current diagnosis of a 
right rotator cuff tear with arthritis.  However, the question 
remains as to whether the Veteran's current right shoulder 
disorder is related to military service.  See Pond, 12 Vet. App. 
341.  In this regard, the Board notes a lack of an in-service 
injury and continuity of symptomatology between the Veteran's 
current right shoulder symptoms and service.  

As noted earlier herein, service records show no evidence of any 
treatment for or complaints of a right shoulder disorder during 
service.  Moreover, the Veteran has explicitly denied any in-
service injury or treatment for the right shoulder.  
Additionally, there is no credible evidence of a right shoulder 
disorder until 2006, nearly 35 years after service discharge.  
The absence of a right shoulder injury or disorder in the service 
treatment records or of persistent symptoms of such a disorder at 
separation, along with the earliest evidence of symptoms of a 
right shoulder problem being many years later, constitutes 
negative evidence tending to weigh against the assertion that the 
Veteran was disabled from any disease or injury during service.  
See, e.g., Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can be 
considered as a factor, along with other factors concerning the 
veteran's health and medical treatment during and after military 
service).  As to the in-service injury element, the Board finds 
the Veteran's express testimony under oath that he does not 
recall any problems with his right shoulder during service to be 
more credible than any generalized assertion of in-service "wear 
and tear" set forth during the claim process.

The Board notes that the Veteran has not submitted any probative 
medical evidence indicating a relationship between his current 
right shoulder disorder and service.  Unlike the back, left 
shoulder, and ankle claims, there is not even an indication that 
he has a right shoulder disorder that may be related to his 
military service or sufficient evidence to establish the 
existence of an in-service injury, disease, or event.  Without 
this type of information, it is not necessary to remand the claim 
for a medical examination.  See 38 C.F.R. § 3.159(c)(4); 
McLendon, 20 Vet. App. at 79.  In consideration of the evidence 
of record, the Board finds that the Veteran does not have a right 
should disorder that is attributable to his active military 
service.  Consequently, the Board concludes that service 
connection is not warranted for a right shoulder disorder on a 
direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence 
that arthritis of the right shoulder manifested itself to a 
compensable degree within one year of the Veteran's separation 
from military service.  As noted previously, the evidence tends 
to show that the Veteran has had arthritis since approximately 
2006, which was approximately 35 years after service.  There is 
no suggestion that the Veteran had arthritis of the right 
shoulder as early as 1972 within one year of his separation from 
service.  Thus, service connection is not warranted for arthritis 
of the right shoulder on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claim of 
service connection for a right shoulder disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is granted.

Service connection for a right shoulder disorder is denied.


REMAND

The Board finds that additional development is necessary to 
adjudicate the remaining issues on appeal.  Accordingly, further 
appellate consideration will be deferred and the four issues 
remanded for action as described below.

In this case, the Veteran contends that he injured his back, left 
shoulder, and bilateral ankles during military service when he 
fell from a tower while repelling.  He reported experiencing pain 
in the back, left shoulder, and bilateral ankles since service 
discharge.  Lay statements submitted on the Veteran's behalf 
support his assertions with regard to symptomatology since 
service.  The Veteran also testified that he dislocated his left 
shoulder in Vietnam when he slammed against a tree.  He 
acknowledges that there would be no official record of the injury 
because he was treated by a Corpsman in the field and continued 
on with combat operations.

A review of service treatment records shows no specific treatment 
for an in-service fall or shoulder dislocation; however, an April 
1971 record shows treatment for a twisted left foot.  
Additionally, the Board notes that the Veteran is competent to 
attest to conditions of his service which are readily observable 
to a lay person.  See 38 U.S.C.A. § 1154(a); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

The Board notes that no VA examination has been afforded the 
Veteran for these issues.  As noted previously, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the evidence of 
record:  (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (2) establishes that the claimant suffered an event, 
injury or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (4) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

The medical and lay evidence tends to show that the Veteran has 
the claimed disabilities or, at the least, that he experiences 
recurrent symptoms of the claimed disabilities.  Accordingly, as 
no medical opinion has yet been offered, the Board finds that a 
remand of these four service connection claims is necessary to 
accord him the opportunity to undergo a pertinent VA examination 
to address the nature and etiology of any identified back, left 
shoulder, and ankle disorders. 

It appears that the Veteran receives regular treatment from the 
VA health system in Texas and/or Oklahoma.  Updated treatment 
records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent VA 
treatment records and associate the records 
with the claims folder.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
etiology of any of the Veteran's identified 
back, left shoulder, and right and left 
ankle disorders.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 38 C.F.R. 
§ 3.655 (2010).)  The claims folder should 
be made available to and reviewed by the 
examiner.  The examination report should 
state that the claims folder has been 
reviewed.  All necessary tests, including 
x-rays, should be performed.

The examiner should provide an opinion as 
to the medical probabilities that any 
currently-diagnosed back disorder, left 
shoulder disorder, right ankle disorder, 
and left ankle disorder is related to the 
Veteran's active duty.  The examiner should 
note and discuss the Veteran's contentions 
regarding injury due to an in-service fall 
and left shoulder injury from slamming 
against a tree.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 
50 percent), "at least as likely as not" 
(meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50 percent likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

The examiner must provide a thorough 
and complete rationale for all opinions 
provided in the examination report.  

3.  After completion of the above and any 
additional development of the evidence 
deemed necessary, readjudicate the issues 
of entitlement to service connection for a 
back disorder, a left shoulder disorder, a 
right ankle disorder, and a left ankle 
disorder.  If any claim remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


